             Case 1:19-cv-08760-LGS Document 113 Filed 01/28/21 Page 1 of 2



                U.S. Department of Justice

                United States Attorney
                Southern District of New York
86 Chambers Street
New York, New York 10007               The application is GRANTED. Defendant shall file its pre-motion letter under
                                       seal and with the redactions specified at Docket No. 109. The Clerk of Court
January 27, 2021                       is respectfully directed to close the entries at Docket Nos. 104 and 108, and
                                       to place the entry at Docket No. 104 under seal.
VIA ECF
The Honorable Lorna G. Schofield SO ORDERED
Thurgood Marshall
United States Courthouse         Dated: January 28, 2021
40 Foley Square                         New York, New York
New York, NY 10007
         Re:       360 Mortgage Group LLC v. Fortress Investment Group LLC,
                   No. 19 Civ. 8760 (LGS)

Dear Judge Schofield:

        This Office represents non-party U.S. Department of Housing and Urban Development
(“HUD”) in connection with the above-referenced matter. Pursuant to this Court’s Order, see Dkt.
No. 106, we write to advise the Court of whether Defendant’s pre-motion letter, Dkt. No. 105,
contains confidential information requiring submission in redacted form and under seal. HUD has
no objection to most of the information filed under seal by Defendant being made publicly
available. HUD, however, respectfully informs the Court that portions of two sentences contain
confidential information. We respectfully request that this limited information remain under seal.
Defendant consents to this request. Plaintiff consents to this request for purposes of this filing
without waiving its right to challenge at trial the information HUD is designating as confidential in
this letter. For the Court’s benefit, we are submitting under seal another version of Defendant’s
letter, with the identified confidential HUD information highlighted in green.

      The highlighted green section on page 1 contains information that HUD maintains as
confidential. Because the reasoning for the seal request would itself reveal confidential information
and does not bear on this dispute between two private parties, we are submitting the following
information in redacted form and ex parte under seal.




                                                    1
            Case 1:19-cv-08760-LGS Document 113 Filed 01/28/21 Page 2 of 2



                                              Thus, HUD respectfully requests that this information
remain under seal.

       The highlighted green section on page 2 also contains confidential HUD information.
Although the language used by Defendant is ambiguous, Defendant appears in part to be
referencing internal discussions within Ginnie Mae concerning Ginnie Mae’s determination to
terminate Plaintiff’s issuer status.1 HUD and Ginnie Mae customarily maintain such deliberations
as confidential. Further, fulsome and candid deliberations within Ginnie Mae concerning the
performance of Ginnie Mae’s duties are critical to the discharge of the Ginnie Mae’s mission.
Public disclosure of this kind of information may discourage Ginnie Mae and HUD employees
from speaking candidly in advance of potential decisions. HUD thus respectfully requests that the
portion of this sentence containing such information remain under seal.

      Last, HUD reserves the right to object to either party’s use of information in a manner
inconsistent with the limitations issued by HUD under its so-called Touhy regulations, see 24 CFR
Subpart C et. seq., including certain limitations imposed regarding the permissible scope of Mr.
Mondonedo’s testimony. Neither party has challenged those limits imposed by HUD.

       We thank the Court for its consideration of this matter.

                                                               Respectfully,

                                                               AUDREY STRAUSS
                                                               United States Attorney

                                                       By:     /s/ Charles S. Jacob
                                                                CHARLES S. JACOB
                                                               Assistant United States Attorney
                                                               86 Chambers Street, Third Floor
                                                               New York, NY 10007
                                                               Tel: (212) 637-2725
                                                               Fax: (212) 637-2702
                                                               charles.jacob@usdoj.gov

cc: Counsel of Record (via ECF)




1
  We note that HUD’s positions on the confidentiality of the information in Defendant’s letter should not be viewed as
any endorsement of Defendant’s characterizations of the relevant law or facts. At the upcoming conference in this
matter, HUD intends to request permission to inform the Court at a later date (after reviewing the party’s opening
briefs and the issues raised therein) of whether the Government believes the Court may benefit from a Statement of
Interest submitted by HUD in connection with the parties’ anticipated summary judgment briefing.




                                                          2
